DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 & 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the porin".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said porin".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 9 & 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Grzelakowski, (US 2017/0113193), and as evidenced by Rempe et al., (“Rempe”, US 9,486,742).
Claims 1, 2, 5-7 & 9 is directed to a biomimetic membrane, an apparatus or product type invention group.
Regarding Claims 1, 2, 5-7 & 9, Grzelakowski discloses a biomimetic membrane, (See Abstract), comprising: a mutant protein pore, (See paragraph [0109], [0111], [0124] & [0015]), having an altered pore size and/or hydrophobicity, (See paragraph [0098] & [0099]).
Additional Disclosures Included:
Claim 2: The biomimetic membrane of claim 1, wherein the mutant protein pore has a pore size from about 3A to about 10A, (See paragraph [0109], Grzelakowski; and as evidenced by Rempe, See column 2, lines 10-21, aquaporin is known to have a channel (pore) size with a narrow segment with a constriction between 0.3 nm and 0.5 nm in diameter, converting to 3 to 5 angstroms, anticipating the claimed range at those values).
Claim 5: The biomimetic membrane of claim 1, wherein the mutant protein pore is a mutant B-barrel protein pore, (See paragraphs [0151] & [0152]).
Claim 6: The biomimetic membrane of claim 5, wherein the mutant B-barrel protein pore is a porin, (See paragraphs [0153], [0154] or [0158]).
Claim 7: The biomimetic membrane of claim 5, wherein the porin is Outer Membrane Protein F (OmpF), (See paragraph [0158]).
Claim 9: The biomimetic membrane of claim 1, further comprising a lipid or a block copolymer, (See paragraphs [0085], [0086] or [0099]).
Claim 10 is directed to a composition, a product type invention group.
Regarding Claim 10, Grzelakowski discloses a composition comprising the biomimetic membrane of claim 1, wherein the composition is for use in precision separations, air purification, water filtration, desalination, non-invasive MRI, or DNA sequencing, (See Abstract and See paragraph [0009]).
Claim(s) 11-16 & 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gil et al., (“Gil”, US 2015/0273407), and as evidenced by Rempe et al., (“Rempe”, US 9,486,742).
Claims 11-16 & 18-20 is directed to a method of redesigning the pore size of a protein pore, a method type invention group.
Regarding Claims 11-16 & 18-20, Gil discloses a method of redesigning the pore size of a protein pore comprising: selecting a desired pore size, (See paragraph [0128] or [0129], Gil; Selecting a protein pore comes with an inherent pore size); and altering one or more wild type pore constriction residues of the protein pore, (See paragraph [0129], Gil).
Additional Disclosures Included: 
Claim 12: The method of claim 11, wherein the desired pore size is from about 3A to about 10A, (See paragraph [0129], Gil; and as evidenced by Rempe, See column 2, lines 10-21, aquaporin is known to have a channel (pore) size with a narrow segment with a constriction between 0.3 nm and 0.5 nm in diameter, converting to 3 to 5 angstroms, anticipating the claimed range at those values).
Claim 13: The method of claim 11, wherein the one or more wild-type pore constriction residues are substituted with a hydrophobic amino acid, (See paragraph [0360], Gil).
Claim 14: The method of claim 13, wherein the hydrophobic amino acid is tryptophan, phenylalanine, or tyrosine, (See paragraph [0360], Gil).
Claim 15: The method of claim 11, wherein the protein pore is a B-barrel protein pore, (See paragraph [0128] or [0535], “OmpF”; Gil).
Claim 16: The method of claim 15, wherein the B-barrel protein pore is OmpF, (See paragraph [0128] or [0535], “OmpF”; Gil).
Claim 18: The method of claim 11, further comprising: altering one or more wild type membrane contacting residues of the protein pore, (See paragraph [0129] & [0518], Gil).
Claim 19: The method of claim 11, further comprising: incorporating the protein pore into a membrane, (See paragraph [0127] & [0129]; and paragraph [0134], Gil).
Claim 20: The method of claim 19, wherein the membrane comprises a lipid or a block copolymer, (See paragraphs [0134] & [0136], Gil).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grzelakowski, (US 2017/0113193), in view of Howorka et al., (“Howorka”, US 2017/0283470).
Claims 3 & 8 are directed to a biomimetic membrane, an apparatus or product type invention group.
Regarding Claim 3, Grzelakowski discloses the biomimetic membrane of claim 1, but does not explicitly disclose wherein the mutant protein pore has an off- center pore closure design, a uniform pore closure design, or a cork-screw design.
Howorka discloses a protein pore that has an off- center pore closure design, a uniform pore closure design, or a cork-screw design, (See paragraph [0837] or [0928], Howorka; The Examiner interprets a cylindrical pore channel restriction to be an uniform pore closure design).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the biomimetic membrane of Grzelakowski by incorporating wherein the mutant protein pore has an off- center pore closure design, a uniform pore closure design, or a cork-screw design as in Howorka because these “mutant pores may insert into a membrane [vesicle] more easily”, (See paragraph [0035], Howorka), as also undertaken in the making of the biomimetic membrane in Grzelakowski, (See paragraph [0628], Grzelakowski).
Regarding Claim 8, Grzelakowski discloses the biomimetic membrane of claim 5, but does not disclose wherein said porin is CsgG.
Howorka discloses a porin that is CsgG, (See paragraph [0016], Howorka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the biomimetic membrane of Grzelakowski by incorporating wherein said porin is CsgG as in Howorka because these “mutant pores may insert into a membrane [vesicle] more easily”, (See paragraph [0035], Howorka), as also undertaken in the making of the biomimetic membrane in Grzelakowski, (See paragraph [0628], Grzelakowski).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grzelakowski, (US 2017/0113193), in view of Gil et al., (“Gil”, US 2015/0273407).
Claim 4 is directed to a biomimetic membrane, an apparatus or product type invention group.
Regarding Claim 4, Grzelakowski discloses the biomimetic membrane of claim 1, but does not explicitly disclose wherein the mutant protein pore comprises a substitution of one or more wild type pore constriction residues with a hydrophobic amino acid.
Gil discloses a biomimetic membrane in which its mutant protein pore comprises a substitution of one or more wild type pore constriction residues with a hydrophobic amino acid, (See paragraph [0360], Gil).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the biomimetic membrane of Grzelakowski by incorporating wherein the mutant protein pore comprises a substitution of one or more wild type pore constriction residues with a hydrophobic amino acid as in Gil because “deliberate amino acid substitutions may be made on the basis of similarity in polarity, charge, solubility, hydrophobicity, hydrophilicity, and/or the amphiphatic nature of the residues as long as the secondary binding activity of the substance is retained”, (See paragraph [0361], Gil), for “stabilizing membranes and membrane proteins”, (See paragraph [0004], Gil).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al., (“Gil”, US 2015/0273407), in view of Howorka et al., (“Howorka”, US 2017/0283470).
Claim 17 is directed to a method, a method type invention group.
Regarding Claim 17, Gil discloses the method of claim 11, but does not explicitly disclose wherein the altering results in an off- center pore closure design, a uniform pore closure design, or a cork-screw design.
Howorka discloses altering a protein pore that has an off- center pore closure design, a uniform pore closure design, or a cork-screw design, (See paragraph [0837] or [0928], Howorka; The Examiner interprets a cylindrical pore channel restriction to be an uniform pore closure design).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the biomimetic membrane of Gil by incorporating wherein the altering results in an off- center pore closure design, a uniform pore closure design, or a cork-screw design as in Howorka because these “mutant pores may insert into a membrane [vesicle] more easily”, (See paragraph [0035], Howorka), as also undertaken in the making of the biomimetic membrane in Gil,  (See paragraph [0207], Gil).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779